                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                              __________________________


MATHEW ALAN BASTIEN,

               Petitioner,

v.                                                             Case No. 1:18-CV-1211

S.L. BURT,                                                     HON. GORDON J. QUIST

            Respondent.
___________________________/

                ORDER ADOPTING REPORT AND RECOMMENDATION

       Petitioner, a prisoner incarcerated with the Michigan Department of Corrections, filed a

petition for writ of habeas corpus on October 24, 2018. On January 16, 2019, Magistrate Judge Kent

issued a Report and Recommendation (R & R) recommending that the Court deny Petitioner’s

petition for writ of habeas corpus because it is barred by the one-year statute of limitations in 28

U.S.C. § 2254(d)(1)(A). The magistrate judge concluded that the one-year limitations period

expired on February 6, 2014, one year from the date Petitioner’s conviction became final. (ECF No.

4 at PageID.27.) The magistrate judge also concluded that Petitioner is not entitled to equitable

tolling because he failed to raise a factual basis to support application of equitable tolling. (Id. at

PageID.28.) Finally, the magistrate judge concluded that Petitioner failed to establish that he is

actually innocent. (Id. at PageID.29)

       Petitioner has filed an Objection to the R & R. After conducting a de novo review of the R

& R and Petitioner’s Objection, the Court concludes that the R & R should be adopted.

       In his Objection, Petitioner argues that he is entitled to equitable tolling because he was

proceeding pro se at the time he filed his application for leave to appeal with the Michigan Supreme
Court, he has had to rely on legal writers, he has both reading and writing disabilities, and he was

unaware that his habeas petition was subject to a one-year statute of limitations that commenced on

the date his conviction became final. (ECF No. 5 at PageID.32.) As the magistrate judge noted,

however, “[t]he fact that Petitioner is untrained in the law, was proceeding without a lawyer, or may

have been unaware of the statute of limitations for a certain period does not warrant tolling.” (ECF

No. 4 at PageID.28.) Moreover, a physical or mental condition or limitation “tolls a statute of

limitations only if it actually prevents the sufferer from pursuing his legal rights during the

limitations period.” Price v. Lewis, 119 F. App’x 725, 726 (6th Cir. 2005). As the Sixth Circuit

noted in Hall v. Warden, Lebanon Correctional Institution, 662 F.3d 745 (6th Cir. 2011), “[a] habeas

petitioner is entitled to equitable tolling only if two requirements are met. First, the petitioner must

establish ‘that he has been pursuing his rights diligently.’ And second, the petitioner must show

‘that some extraordinary circumstance stood in his way and prevented timely filing.’” Id. at 749

(quoting Holland v. Florida, 560 U.S. 631, 649, 130 S. Ct. 2549, 5262 (2010)). Here, Petitioner

fails to demonstrate either requirement.

        Under 28 U.S.C. § 2253(c)(2), the Court must also determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth

Circuit has disapproved issuance of blanket denials of a certificate of appealability. Murphy v. Ohio,

263 F.3d 466, 467 (6th Cir. 2001). Rather, the district court must “engage in a reasoned assessment

of each claim” to determine whether a certificate is warranted. Id. at 467. Each issue must be

considered under the standards set forth by the Supreme Court in Slack v. McDaniel, 529 U.S. 473,

120 S. Ct. 1595 (2000). Murphy, 263 F.3d at 467. Consequently, this Court has examined

Petitioner’s claims under the Slack standard.

                                                   2
        Under Slack, 529 U.S. at 484, 120 S. Ct. at 1604, to warrant a grant of the certificate, “[t]he

petitioner must demonstrate that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.” For the reasons stated above, the Court finds that

reasonable jurists could not find that this Court’s dismissal of Petitioner’s petition as untimely was

debatable or wrong. Thus, the Court will deny Petitioner a certificate of appealability.

        Therefore,

        IT IS HEREBY ORDERED that the Magistrate Judge’s Report and Recommendation

issued January 16, 2019 (ECF No. 4) is APPROVED AND ADOPTED as the Opinion of this

Court. Petitioner’s Objection (ECF No. 5) is OVERRULED.

        IT IS FURTHER ORDERED that Petitioner’s habeas corpus petition is DENIED because

it is barred by the one-year statute of limitations.

        IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

        This case is concluded.


Dated: March 5, 2019                                         /s/ Gordon J. Quist
                                                            GORDON J. QUIST
                                                       UNITED STATES DISTRICT JUDGE




                                                   3
